Per Curiam.

Relator has failed to produce any credible evidence that respondents have failed or refused to produce copies of all documents that exist. Thus, relator has already received from respondents all documents to which he is entitled. State, ex rel. Fant, v. Sykes (1987), 29 Ohio St.3d 18, 29 OBR 235, 504 N.E.2d 1115. The Public Records Act, R.C. 149.43, does not require that a public office create documents to meet a requester’s demands. State, ex rel. Scanlon, v. Deters (1989), 45 Ohio St.3d 376, 544 N.E.2d 680.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.